                  Case: 1:18-cr-00847 Document #: 13 Filed: 01/03/19 Page 1 of 1 PageID #:67
                                                                                                                         'Tr
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNneo SrErgS                   DTSTNICT COURT
                                                                 for the
                                                     Northern District of Illinois

                   United States of America                         )
                                V.                                  )
                                                                    )       Case   No.   18 CR 847
                      Fernando Gomez                                )
                                                                    )          Charging District's
                            Defendant                               )          Case   No.    35 16 Cr. 387 (JMF)

                                             COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                  Southern          District   of   New York

(if applicable)                                     division. The defendant may need an interpreter for this language:



          The     defendant: O will       retain an attomey.
                                 d   is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notiry the United
States attomey and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:               0110312019



                                                                                   Susan E. Cox. U.S Maoistrate Judoe
                                                                                           Printed name and litle
